Citation Nr: 0401014	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  99-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES
Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependents' educational assistance benefits 
under the provisions of Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from April 1944 to January 1965, 
with more than twenty years of active service.  He died in 
September 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  It was previously before the 
Board in October 2002, at which point the Board denied the 
benefits sought.  The appellant perfected a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2003 Order, the Court approved a joint 
motion for remand filed by both parties in the case, vacating 
and remanding the appeal to the Board for further action and 
appellate review.

The appellant was represented before the Court by a private 
attorney.  In October 2003, the appellant provided with Board 
with a copy of a notification of "release" by the attorney 
to the appellant, terminating his representation.  By letter 
in November 2003, the undersigned Veterans Law Judge informed 
the attorney and the appellant that the Board's Rules of 
Practice require that representation may be revoked only by 
the appellant, or upon the granting of a motion filed by the 
attorney showing good cause for the withdrawal of 
representation.  There is no communication contained in the 
record from the appellant showing that she no longer desires 
the services of the attorney; concomitantly, the October 2003 
"release" does not meet the criteria to be considered a 
motion to withdraw from representation and the attorney has 
not filed such a motion.  Both the attorney and the appellant 
were further informed that in the absence of such a response 
from either of them within 30 days of the November 10, 2003, 
letter, the Board would continue to recognize the attorney as 
the appellant's representative in this matter.  

As no communication from either the appellant or the attorney 
has been received, and as the record reflects that the 
attorney has been provided with the opportunity to submit 
additional argument and/or evidence in support of the 
appellant's on-going appeal, the Board will proceed with 
review of this appeal.  

According to the joint motion for remand, the Board's October 
2002 decision was inadequate because the Board failed to 
sufficiently articulate the reasons and bases for the finding 
that the appellant was properly notified under the notice 
provisions of the Veterans Claims Assistance Act of the type 
of evidence she needed to submit to substantiate her claim 
for service connection for the cause of her husband's death.  
In particular, she was not informed to submit medical 
evidence showing that the veteran developed nicotine 
dependence in service.  

Furthermore, the Board was instructed to consider whether the 
VA has a duty to obtain a medical opinion regarding if and 
when the veteran developed nicotine dependence.  

Lastly, because the appellant's claim for entitlement to 
dependents' educational assistance benefits under the 
provisions of Chapter 35, Title 38, of the United States 
Code, is dependent upon the claim for service connection 
based upon the cause of the veteran's death, this portion of 
the appellant's appeal will be held in abeyance until the 
first question is resolved.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include providing the appellant with a 
notification letter informing her of her 
responsibilities vs. those of the VA in 
the development of evidence to support her 
claims.  In particular, she should be 
notified of the type of evidence she 
should submit to establish that the 
veteran developed nicotine dependence in 
service.  See also 38 C.F.R. § 3.159 
(2002).

2.  After waiting a reasonable period for 
a response to the notification requested 
above, the veteran's claims file, 
including any new evidence received, 
should be provided to a VA physician to 
provide an opinion regarding whether it 
is more likely, less likely or as likely 
as not the veteran developed nicotine 
dependence during service and if so, 
whether the pulmonary infarction which 
caused his death may be linked to such 
nicotine dependence.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


